Exhibit 10.84

 

[g34852jiimage002.jpg]

 

May 14, 2004

 

Thomas R. Kassberg

[Address]

 

Re:                               Employment with InterMune, Inc.

 

Dear Tom:

 

On behalf of InterMune, Inc., I am pleased to extend to you this official offer
of employment with InterMune as Senior Vice President, Business Development,
reporting to the Chief Executive Officer, beginning on August 2, 2004. Your
position is a full-time position.

 

Your employment is subject to proof of your legal right to work in the United
States, and to your completing the INS Employment Eligibility Verification
Form I-9.  Your employment also is subject to successful verification of your
professional and character references, and to our standard pre-employment
process, which includes completion of an employment application.

 


COMPENSATION

 

If you accept this offer and begin employment, you will receive an initial base
salary of  $20,000.00 per month (equivalent to $240,000 per year), paid on a
semi-monthly basis on our regular paydays.  Deductions required by law or
authorized by you will be taken from each paycheck.

 

You also will receive a sign-on bonus of $50,000, with $25,000 payable 30 days
after you begin employment and $25,000 payable at the end of your first six
months of employment, provided you continue to be an InterMune employee at that
time, and upon your achievement of certain performance-related objectives to be
mutually agreed upon by you and InterMune’s Chief Executive Officer.

 

You also will be eligible for an annual cash bonus at the discretion of
InterMune senior management based on your and the InterMune’s year-end
performance.  For 2004, your target bonus will be 35% of your base salary, or
$84,000, which may be prorated to your start date.

 

In addition, subject to approval by the Compensation Committee of the InterMune
Board of Directors, you will receive a grant of an option to purchase 80,000
shares of InterMune common stock.  Your option will begin vesting on

 

--------------------------------------------------------------------------------


 

your first date of employment, with one-quarter of the option (20,000 shares)
vesting on your first anniversary date and the remaining 60,000 vesting in equal
increments of 1,667 shares per month for the 36 months thereafter, provided you
continue to be an InterMune employee throughout that period.  The exercise price
of your option will be the NASDAQ closing price of InterMune common stock on the
last business day before you begin your InterMune employment.

 


EMPLOYEE BENEFITS

 

As a full-time employee, you will be eligible for paid time-off benefits, such
as sick leave and holidays, in accordance with our policies for similarly
situated employees.  You also will be eligible to participate in InterMune’s
employee benefit plans, in accordance with the terms and eligibility
requirements of those plans.  Currently, InterMune maintains group health
insurance, vision and dental plans; a long-term disability plan; a Flexible
Spending Account plan; a group Life Insurance and AD&D plan; a 401(k) savings
plan, and an Employee Stock Purchase Plan.

 

InterMune reserves the right to modify, amend or discontinue any benefit plan at
any time, in its sole discretion.  You may receive such other benefits as we
many determine from time to time, in our sole discretion.

 


OTHER TERMS AND CONDITIONS OF EMPLOYMENT

 

Employment with InterMune is at will.  “Employment at will” means that you are
free to resign from your employment at any time, for any reason or no reason,
with or without cause and with or without notice.  Similarly, InterMune may
terminate your employment at any time for any legal reason, with or without
cause and with or without notice.  By accepting this offer of employment, you
agree that your employment is at will, and acknowledge that no one, other than
the Chief Executive Officer of InterMune, has the authority to promise you
anything to the contrary.  Any such agreement must be in writing and signed by
both you and the Chief Executive Officer of InterMune to be effective.

 

We believe that your employment with InterMune requires a full-time commitment. 
Employment with any other entity, or for yourself in competition with InterMune,
is not permitted.

 

During the course of your employment, you may create, develop or have access to
confidential information belonging to InterMune, including trade secrets

 

2

--------------------------------------------------------------------------------


 

and proprietary information, such as clinical and other scientific data,
customer information, business plans, marketing plans, unpublished financial
information, software, source codes, and personnel information.  You agree that
as a condition of your employment with InterMune, you will sign and comply with
the enclosed InterMune Proprietary Information and Inventions Agreement, which
contains certain commitments regarding confidentiality. By accepting employment
with InterMune, you also agree to keep all InterMune information strictly
confidential, and not to use it or disclose it to any person or entity, except
as is necessary in the ordinary course of performing your work.  Similarly, you
agree to act in accordance with any valid non-disclosure agreements to which you
may be subject.  You further acknowledge that your obligation to protect our
confidential information from disclosure exists both during your employment and
after it ends.  You also agree that at the termination of your employment, for
any reason, you will return to us all copies (including electronic copies) of
any documents or other materials you have that refer to or contain InterMune’s
confidential information, including notebooks, manuals, letters and customer
lists.

 

You also agree, if you accept this offer of employment, that for a period of two
years after your employment ends, you will not solicit any InterMune employee to
leave his or her employment with InterMune in order to begin employment or a
consulting or independent contractor relationship with any company or business
in actual or potential competition with InterMune.

 

The terms described in this letter replace all prior agreements, understandings,
and promises between InterMune and you concerning the terms and conditions of
your employment with InterMune.  Any modification of this agreement will be
effective only if it is in writing and is signed by both you and the Chief
Executive Officer of InterMune.

 

3

--------------------------------------------------------------------------------


 

Tom, I am pleased to extend this offer of employment to you, and hope that your
association with InterMune will be successful and rewarding.  Please indicate
your acceptance of this offer by signing this letter below and returning the
letter as soon as possible.   A copy of the letter is enclosed for your records.

 

 

Sincerely,

 

 

 

InterMune, Inc.

 

 

 

/s/ Howard Simon

 

 

 

 

By:

Howard Simon

 

Senior Vice President, Human Resources

 

 

I understand and agree to the foregoing terms and conditions of employment with
InterMune, Inc.

 

 

/s/ Thomas Kassberg

 

 

Thomas Kassberg

 

 

 

5/18/04

/

8/2/04

 

 

 Date

 

Start Date

 

 

4

--------------------------------------------------------------------------------